IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILMINGTON SAVINGS FUND                   : No. 113 MM 2017
SOCIETY, FSB, DOING BUSINESS AS           :
CHRISTIANA TRUST, NOT IN ITS              :
INDIVIDUAL CAPACITY, BUT SOLELY           :
AS TRUSTEE FOR BCAT 2015-14 ATT           :
ASSIGNEE OF BANK OF AMERICA,              :
N.A., SUCCESSOR BY MERGER TO              :
BAC HOME LOAN SERVICING, L.P.,            :
F/K/A COUNTRYWIDE HOME LOAN               :
SERVICING, LP,                            :
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
GLORIA S. YUN,                            :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 21st day of September, 2017, the Motion for Reconsideration to

File Nunc Pro Tunc and the Application for Leave to File Addendum are DENIED.